BALDWIN, Circuit Justice.
This is an appeal from a decree of the district court sitting in admiralty, dismissing the libel of the appellants for damages occasioned by a collision between the two vessels at Chester, in January, 1840, in which both sustained considerable injury. The evidence taken in the district court and returned on the appeal was voluminous, and, as is usual in such cases, there was much discrepancy between the statements of the occurrence by the persons on beard of the respective vessels. The evidence on each side taken by itself was sufficient to justify a decree, but taken together presented a doubtful case. The testimony of *1028the witnesses who were present, and saw the collision from other vessels, was in favor of the respondents, hut not of that decisive character as to make out a clear case in their favor. There were some strong circumstances in evidence in favor of the libellants, but their effect was so far neutralized by-evidence on the other side as to leave it doubtful whether the vessel of the respondents was an offending one at the time of the collision. The case was one which I should have left to the jury had it been a suit at law in this court, and should not have granted a new trial on whatever side they would have given their verdict.
In deciding on appeals from the district court, where no question of law is involved, I have always considered the decree of the district court as entitled to the same weight as a verdict in a suit at law, not to be disturbed unless it is contrary to the clear result of this evidence on the facts in issue, though in my opinion a decree of a different kind would have better met the justice of the case. The reasons for this course are stronger in appeals than jury trials, for, if the decree is reversed, the consequence is not merely a new trial, but a final decree on the merits for the other party. The present is » case of this description. It turned wholly on the evidence, and on a careful examination of it, in and out of court, I think the merits so doubtful that the decree below ought not to be disturbed. It is accordingly affirmed, with costs. *1030or any cue of tliem, will be sufficient to repel the presumption, and to entitle the creditor to recover upon the original contract. Assuming the law to be as stated, of which there can be no doubt, it is obvious what the result must be in this case. Both of the defendants, in contemplation of law, were originally liable for the charges in the account which were included in the note described in the writ; and the note itself, as there described, furnishes plenary evidence that it was only executed and signed by the defendant, who is defaulted. And if so, it proves to a demonstration that all the parties originally liable are not bound by the new security; and, what is equally decisive of the question, the agreed statement shows that the plaintiffs, in accepting the note, acted in utter ignorance of their rights in the premises, and without any knowledge whatever of the actual relations which existed between these defendants. Without more, these two facts are sufficient to repel the presumption that the note was received in payment of that part of the account for which it was given. But it also appears that it was given under circumstances of concealment and great unfairness on the part of the defendant who gave it, if not of actual fraud, and therefore falls within the exception admitted by all the well-considered cases upon the subject. Under the circumstances, the plaintiffs are at liberty to surrender the note to the party who gave it, or to place it on the files of the court for that purpose, and then they will be entitled to judgment for the amount specified in the agreed statement, excluding the note, and for' the amount of the charges for which the note was given, with interest on the same from the date of the writ, and for their costs.